DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
Although a restriction request was presented to Applicant’s representative, attorney Katrin Venter (Reg. no. 57,634), during a telephonic conversation on Oct. 5th, 2022 which resulted in an election of claims 1-17 with traverse, upon further consideration, the examiner concluded that method claims, i.e. claims 18-20, can be examined with the product claims, i.e. claims 1-17. As such, no restriction requirement is hereby presented, and the restriction requirement presented on Oct. 5, 2022 is withdrawn. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-16, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 and 18 of U.S. Patent No. 11,059,147. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the cited patent claims “an abrasive article comprising: a substrate; abrasive particles coupled to the substrate by a bond material; a coating overlying at least a portion of the bond material, wherein the coating comprises a fluorinated poly(p-xylylene) polymer, wherein the substrate comprises a wire” which fully reads on claim 1 of the present Application under examination, and the last line of the language of claim 1 of the cited patent also reads on claim 3 of the present Application under examination. Also, the method of claim 14 of the cited patent reads on the method claim 18 of the present Application under examination. The cited dependent claims of the cited patent read on the cited dependent claims of the present Application under examination. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-10,13-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0330886 to Wu et al. (hereinafter Wu) in view of U.S. Patent Application Publication No. 2015/0001700 Hartung et al. (hereinafter Hartung).
Wu has been cited in the IDS filed on 03/02/2022 and Hartung has been cited in the IDS filed on 06/15/2021.

With respect to claim 1, Wu discloses an abrasive tool for conditioning CMP pads which include abrasive grains coupled to a substrate through a metal bond, and wherein there is a coating covering one or more surfaces of the abrasive tool (Wu, Throughout the reference, in particular, abstract, [0005]-[0013]). Wu discloses that the coating is applied with the purpose of protecting the abrasive tool against corrosion and to impart other properties to the abrasive tool (Wu, [0005] and [0073]-[0074]). Wu, further, discloses that the coating can be organic/polymer/fluororesin, e.g. parylene (Wu, [0075]-[0076]). Despite this disclosure, Wu does not expressly and/or literally disclose the use of fluorinated poly(p-xylylene) polymer in the coating.
Wu discloses that the coating comprises parylene with the aim of imparting corrosion resistance properties to the abrasive tool, and this is taken to render the use of fluorinated poly(para-xylylene) polymer obvious considering the fact that fluorinated parylene such as parylene HT are commercially known and available material having low water uptake and thus high corrosion resistance properties as shown and taught by Hartung (see Hartung [0019]). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Wu in order to incorporate the use of fluorinated poly(para- xylylene) polymer as the organic/polymer/fluororesin, e.g. parylene that has been disclosed in Wu motivated by the fact that the cited organic/polymer/fluororesin, e.g. parylene has been added to the coating of Wu with the aim of increasing and improving its corrosion resistance properties, and Hartung, also, clearly disclose that parlylene HT is a commercially known material having high corrosion resistance properties.
Although Hartung may not be drawn to abrasive articles, it should be noted that Wu, as the primary reference, clearly recognizes the use of organic/polymer/fluororesin, e.g. parylene as the material that imparts corrosion resistance properties, and therefore, it would have been well within the scope of a skilled artisan, prior to the effective filing date of the claimed invention, to have utilized the parlyelen HT since it has been recognized in the field of science to have corrosion resistance properties as that shown by Hartung.

With respect to claim 2, the combination of Wu in view of Hartung renders the claim obvious, in particular, Wu discloses that the substrate or support has at least two major surfaces (Wu, Figure 1, [0028], [0030] and [0037]), which typically are front and back surfaces and are substantially parallel to each other; disk-like or cylindrical shapes are typical. Thus, it is expected of the two major surfaces to be planar, especially in light of Figure 3. Wu discloses that the abrasive particles are coupled to at least one of these two major surfaces, using a bond material. It should be noted that claim 2 depends from claim 1, and claim 1 utilizes the open phrase “comprising”.

With respect to claim 3, the combination of Wu in view of Hartung renders claim 3 obvious, in particular, Wu discloses that the abrasive tool has a substrate or support in the shape of disk (Wu, [0028] and Figures); therefore, the abrasive tool has a curved side surface, and considering the fact that the abrasive particles are distributed throughout the surface of the disk-like substrate which includes the curved side, thus, the abrasive particles are present and coupled to the curved side as well.

With respect to claim 4, the combination of references renders claim 4 obvious, in particular, Wu discloses that the substrate or support comprises of materials such as metal, metal alloys and/or polymers (Wu, [0029]-[0030] and [0041]-[0042]). The reference, also, discloses that the abrasive article is situated within a recess of a plate (Wu, [0040]) and that the material of the plate is the same as the substrate or support member (Wu, [0041]). The reference, additionally, discloses that the materials of the plate is metals, metal alloys, polymers and combination thereof (Wu, [0042]). Thus, the reference is seen to disclose a material of metals, metal alloys, polymers, and combinations thereof for the substrate or support member. The reference, in one embodiment, discloses that the support member is of stainless steel (Wu, [0030] and [0057]).

With respect to claims 5 and 6, the combination of references renders the claim obvious, in particular, Wu discloses a metal bond (Wu, [0008], [0012], and [0013]) as well as the option of using organic resins or vitrified bond (Wu, [0054]).

With respect to claim 9, the combination of references renders the claim obvious, in particular, it is to be noted that according to the teachings of Wu, as also shown and taught in Figure 1, the abrasive particles are arranged in a single layer over the substrate (Wu, Figures 1 and [0008]).

With respect to claim 10, the combination of references renders the claim obvious, in particular, as shown and taught by Wu, especially in Figures such as Figure 1, abrasive particles are protruding which proves that they are not covered by the bond material; this is an evidence of the fact that the average thickness of the bond material is less than the average particle size.

With respect to claim 13, the combination of references renders the claim obvious, in particular, Wu discloses coating one or more surfaces of an abrasive tool (Wu, [0008]), and based on Figure 1, considering the fact that the abrasive particles are spaced apart, the coating would cover or coat not only a surface of the abrasive particles but also a surface of the bond material.

With respect to claim 14, the combination of references renders the claim obvious, in particular, Wu discloses that the coating thickness is typically within the range of about 0.1 µm to about 5 µm (Wu, [0090]). MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 15, the combination of references renders the claim obvious, in particular, Wu discloses that the abrasive particles comprise materials such as oxides, carbides, borides, nitrides, diamond, etc. (Wu, [0030]).

With respect to claim 16, the combination of references renders the claim obvious, in particular, considering the fact that Wu discloses parylene (i.e. poly(p- xylylene)) as the coating material, the coating material is expected to have a melting point which would have, at least, an overlapping with the claimed range of 350°C to 600°C. Assuming the above remark is not found persuasive, it is to be noted that as it was rendered obvious in the rejection of claim 1, the combination of references renders the use of parylene HT obvious, and considering the fact that it is the preferred compound as that disclosed by the original disclosure of the present Application under examination, the claimed melting point is expected to be followed.

With respect to claims 18 and 19, Wu discloses a method of making an abrasive article by providing a substrate, coupling abrasive particles onto the substrate using a bond material (Wu, Throughout the reference, in particular, abstract, [0005], [0029]-[0030]) and applying a coating of material having corrosion resistance properties such as parylene using suitable methods such as physical vapor deposition, chemical vapor deposition or others (Wu, [0093]).
It should be noted that Wu discloses an abrasive tool for conditioning CMP pads which includes abrasive grains coupled to a substrate through a metal bond, and wherein there is a coating covering one or more surfaces of the abrasive tool (Wu, Throughout the reference, in particular, abstract, [0005]-[0013]). Wu discloses that the coating is applied with the purpose of protecting the abrasive tool against corrosion and to impart other properties to the abrasive tool (Wu, [0005] and [0073]-[0074]). Wu, further, discloses that the coating can be organic/polymer/fluororesin, e.g. parylene (Wu, [0075]-[0076]). Despite this disclosure, Wu does not expressly and/or literally disclose the use of fluorinated poly(p-xylylene) polymer in the coating.
Wu discloses that the coating comprises parylene with the aim of imparting corrosion resistance properties to the abrasive tool, and this is taken to render the use of fluorinated poly(para-xylylene) polymer obvious considering the fact that fluorinated parylene such as parylene HT are commercially known and available material having low water uptake and thus high corrosion resistance properties as shown and taught by Hartung (see Hartung [0019]). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Wu in order to incorporate the use of fluorinated poly(para- xylylene) polymer as the organic/polymer/fluororesin, e.g. parylene that has been disclosed in Wu motivated by the fact that the cited organic/polymer/fluororesin, e.g. parylene has been added to the coating of Wu with the aim of increasing and improving its corrosion resistance properties, and Hartung, also, clearly disclose that parlylene HT is a commercially known material having high corrosion resistance properties.
Although Hartung may not be drawn to abrasive articles, it should be noted that Wu, as the primary reference, clearly recognize the use of organic/polymer/fluororesin, e.g. parylene as the material that imparts corrosion resistance properties, and therefore, it would have been well within the scope of a skilled artisan to have utilized the parlyelen HT since it has been recognized in the field of science to have corrosion resistance properties as that shown by Hartung.

With respect to claim 20, the combination of references renders the claim obvious, in particular, Wu et al. that the coating thickness is typically between 0.1 pm to about 5 pm ([0090]). MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Hartung as applied to claims 1 and 5 above, and further in view of U.S. Patent Application Publication No. 2008/0233850 to Woo et al. (hereinafter Woo) submitted in the IDS filed on 06/15/2021.
Wu in view of Hartung renders obvious an abrasive article comprising a body comprising a substrate or backing and abrasive particles bonded to the substrate using a bond material, and wherein there is a coating covering the abrasive particles and the substrate, wherein the coating comprises parylene HT to prevent corrosion of the abrasive article, as detailed out above. Wu et al. disclose that the bond material may be a metal bond (Wu, abstract, [0005], [0008], [0012]-[0013], [0029]-[0030], [0041]-[0042]) or vitrified bond or organic resins (Wu, [0054]). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art that Wu is also open to the use of an organic bond such as epoxy resins considering the fact that epoxy resins, i.e. organic resins, have been known to be used in abrasive art as that shown and evidenced by Woo. (Woo, [0061]) also drawn to the abrasive field.

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. in view of Hartung et al. as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2009/0042166 to Craig et al. (hereinafter Craig) submitted in the IDS filed on 06/15/2021.

With respect to claim 8, the combination of Wu in view of Hartung renders obvious an abrasive article comprising a body comprising a substrate or backing and abrasive particles bonded to the substrate using a bond material, and wherein there is a coating covering the abrasive particles and the substrate, wherein the coating comprises parylene HT to prevent corrosion of the abrasive article, as detailed out above. The combination of Wu in view of Hartung does not expressly and/or literally disclose that the bond material may comprise more than one layer, wherein one covers the other.  Wu is drawn to a coated abrasive article, and coated abrasive articles, customarily, have a make coat of a bond material applied to a substrate or backing, which is covered by a size-coat as that shown and taught by Craig (Craig, [0110]). Thus, utilizing a plurality of two layers of the bond material in the coated abrasive article of Wu is taken to be typical in coated abrasive field and thus known to a skilled artisan, before the effective filing date of the claimed invention. It should be noted that Wu not only discloses a metal bond material, but also discloses an organic resin bond material (Wu, [0054]).

With respect to claim 17, the combination of Wu in view of Hartung renders obvious an abrasive article comprising a body comprising a substrate or backing and abrasive particles bonded to the substrate using a bond material, and wherein there is a coating covering the abrasive particles and the substrate, wherein the coating comprises parylene HT to prevent corrosion of the abrasive article, as detailed out above. Wu discloses that the coating is applied to the working surface of the abrasive article (Wu, [0073]; thus, it is expected of the disclosed coating to be the outermost layer. It should be noted that Wu does not expressly and/or literally disclose that the bond material may comprise more than one layer, wherein one covers the other; however, Wu is drawn to a coated abrasive article, and coated abrasive articles, customarily, have a make coat of a bond material applied to a substrate or backing, which is covered by a size-coat as that shown and taught by Craig (Craig [0110]). Thus, utilizing a plurality of two layers of the bond material in the coated abrasive article of Wu is taken to be typical in coated abrasive field and thus known to a skilled artisan prior to the effective filing date of the claimed invention. It should be noted that Wu not only discloses a metal bond material, but also discloses an organic resin bond material (Wu [0054]).
Furthermore, it is to be noted that Wu discloses applying a coating of parylene to provide corrosion resistance onto their coated abrasive article, which would inevitably coat not only abrasive particles but also exposed surfaces of the bond material, which is now rendered obvious to comprise two layers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731